In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                 No. 02-19-00264-CV

PATRICIA ANN BOGAN, Appellant              §    On Appeal from the 431st District Court


V.                                         §    of Denton County (18-3417-431)
DENTON COUNTY DISTRICT
ATTORNEY, DENTON COUNTY                    §    December 31, 2019
SHERIFF'S DEPARTMENT, CITY OF
DENTON POLICE DEPARTMENT, AND
CITY OF DENTON MAYOR'S OFFICE,             §    Opinion by Justice Wallach
Appellees

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.


                                      SECOND DISTRICT COURT OF APPEALS


                                      By _/s/ Mike Wallach___________________
                                         Justice Mike Wallach